ORDER
Before DUNIWAY and CARTER, Circuit Judges, and WEIGEL, District Judge.
Pursuant to the judgment of the Supreme Court of the United States in United States v. Martinez-Fuerte et al., 1976, -U.S. -, 96 S.Ct. 3074, 48 L.Ed.2d-, it is ordered:
1. In No. 74r-2462, the conviction of the appellant Martinez-Fuerte is affirmed.
2. In No. 74-2680, the case is remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.
3. In No. 74-2714, the case is remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.